Filed 4/16/13 P. v. Lopez CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

        IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                   FIFTH APPELLATE DISTRICT


THE PEOPLE,
                                                                                           F064606
         Plaintiff and Respondent,
                                                                              (Super. Ct. No. F12900886)
                   v.

CEASAR WILLIAM LOPEZ,                                                                    OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Ralph Nunez,
Judge.†

         Deborah Prucha, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-


*        Before Levy, Acting P.J., Detjen, J., and Franson, J.
†       Retired Judge of the Fresno Superior Court assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.
                              STATEMENT OF THE CASE
       Appellant, Ceasar William Lopez, was charged in a felony complaint, on February
8, 2012, with felony second degree commercial burglary (Pen. Code, §§ 459 & 460, subd.
(b), count 1)1 and petty theft with a qualifying prior conviction, a felony (§ 484, subd. (a),
count 2). The complaint also alleged three prior prison term enhancements (§ 667.5,
subd. (b)). On February 9, 2012, appellant entered into a plea agreement in which he
would admit count 1 and a prior prison term enhancement and receive a stipulated
sentence of four years in exchange for the dismissal of the other allegations.
       Appellant initialed and executed a felony advisement, waiver of rights, and plea
form that set forth the terms of the plea agreement, the consequences of the plea, and
advisements of appellant’s constitutional rights pursuant to Boykin/Tahl.2 Appellant
acknowledged and waived his constitutional rights in the plea form. Appellant
acknowledged at the hearing that he had gone over his rights with his attorney, he
understood his rights, and that he initialed and signed the plea form. Appellant pled
guilty to count 1 and admitted a prior prison term enhancement. The parties stipulated
that the police reports constituted a factual basis for the plea.
       On March 15, 2012, the trial court sentenced appellant to a term of four years.
The parties noted that because appellant was in violation of his parole, he was eligible for
commitment to state prison. The court imposed a $960 restitution fine and granted
appellant 77 days of custody credits. Appellant did not obtain a certificate of probable
cause. Appellate counsel has filed a brief pursuant to People v. Wende (1979) 25 Cal.3d
436 (Wende).


1      All statutory references are to the Penal Code.
2     Boykin v. Alabama (1969) 395 U.S. 238; In re Tahl (1969) 1 Cal.3d 122
(Boykin/Tahl).


                                               2
                           APPELLATE COURT REVIEW
       Appellant’s appointed appellate counsel has filed an opening brief that
summarizes the pertinent facts, raises no issues, and requests this court to review the
record independently. (Wende, supra, 25 Cal.3d 436.) The opening brief also includes
the declaration of appellate counsel indicating that appellant was advised he could file his
own brief with this court. By letter on July 17, 2012, we invited appellant to submit
additional briefing. To date, he has not done so.
       After independent review of the record, we have concluded there are no
reasonably arguable legal or factual issues.
                                     DISPOSITION
       The judgment is affirmed.




                                               3